The transcript of record in this case was filed in this court on November 11, 1940, and was set for submission in this court for Thursday, April 24, 1941.
A final judgment was entered in this case in the District Court of Culberson County, Texas, October 23, 1940, from which *Page 470 
judgment appellant prosecuted this appeal and gave bond. Appellant has not filed a brief in this court.
The appellees have filed a motion herein that the judgment of the trial court be in all things affirmed.
We have carefully searched the record and found no fundamental error.
The case is affirmed.